DETAILED ACTION
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of a single method in the reply filed on 9/24/2021 is also acknowledged.  
The elected species read upon claims 1-8.  Claims 9-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Danoux et al (US 2009/0298783; of record).
Claims 1-2 are drawn to a method of improving resistance to stress in a subject in need thereof, comprising administering an effective amount of a composition (more specifically, a cosmetic composition (claim 7)) comprising, as an active ingredient, cosmoperine: 
    PNG
    media_image1.png
    133
    307
    media_image1.png
    Greyscale
 (more specifically, in an amount of 0.01% to 99% by weight (claim 8)).
Danoux et al teach a “a method for preventing and/or soothing dry or sensitive skin against external stress, comprising contacting the skin with a composition including an agent that decreases the release of granulocyte-macrophage colony stimulating factor (GMCSF) from keratinocytes in the skin” (Abstract), in particular wherein the composition is a cosmetic composition comprising 0.10% and 0.50% by weight piperine (Paragraphs 0127-0128, Cream Formulations 1-2) or 0.10% silybin (Paragraph 0129, Cream Formulation 3). 
As such, the embodied methods of Danoux et al (i.e., methods for improving resistance to stress comprising administering Cream Formulation 1, 2 or 3) differ from the instantly claimed method in that the embodied Cream Formulations 1-3 comprise piperine or silybin as opposed to cosmoperine.
Yet, as further taught by Danoux et al, in addition to piperine or silybin, “[a]gents that decrease the release of GMCSF include… tetrahydropiperine”, aka cosmoperine (Abstract; see also Paragraph 0027: “[p]iperine or its derivative can be used” wherein “[a] suitable derivative of piperine is tetrahydropiperine
Based on the foregoing, it would have been prima facie obvious to formulate Cream Formulations 1-3 utilizing tetrahydropiperine (aka cosmoperine) in place of piperine or silybin.  The simple substitution of one known agent that “decrease[s] the release of GMCSF” for another known agent that “decrease[s] the release of GMCSF” is prima facie obvious.
As such, claims 1-2 and 7-8 are rejected as prima facie obvious.
Claims 3-6 are drawn to the method of claim 1 wherein certain outcomes are further specified, in particular wherein the composition exhibits resistance to glucocorticoid hormone-induced stress (claim 3), wherein the glucocorticoid hormone comprises cortisol, cortisone and/or corticosterone (claim 4), and wherein the composition alleviates/relieves physical symptoms caused by stress (claim 5) and/or psychological symptoms caused by stress (claim 6).
At the outset, it is understood that Danoux et al teach the alleviation/relief of physical symptoms caused by stress, as recited by claim 5 (see Abstract: “soothing dry or sensitive skin against external stresses”).  
However, regarding claims 3-4 and 6, Danoux et al do not specify that the composition exhibits resistance to cortisol-, cortisone- and/or corticosterone-induced stress, or that the composition alleviates/relieves psychological symptoms caused by stress.  
Yet, Applicant is reminded that a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited” (Hoffer v. Microsoft Corp., 405 F.3d 1326 (Fed. Cir. 2005) quoting Minton v. Nat ’l Ass ’n of Securities Dealers, Inc., 336 F.3d 1373 (Fed. Cir. 2003)).  In the instant case, as discussed above, the wherein clause (i.e., wherein the composition exhibits resistance to cortisol-, cortisone- and/or corticosterone-induced stress, and/or alleviates/relieves psychological symptoms caused by stress) simply expresses the intended result of a process step positively recited (i.e., administering an See also Verdegaal Bros., Inc. v. Union Oil Co. of Calif., 814 F.2d 628 (Fed. Cir.), cert. Denied, 484 U.S. 827 (1987), noting that merely discovering and claiming a new benefit of an old process cannot render the process again patentable.  As in Verdegaal Bros., Inc. v. Union Oil Co. of Calif., the burden of proof is limited to establishing that prior art discloses the same process.  There is no additional burden of proving that the prior art recognized the agents of said process exhibited resistance to cortisol-, cortisone- and/or corticosterone-induced stress, and/or alleviated/relieved psychological symptoms caused by stress – those properties were inherently possessed by the test compounds/agents in the disclosed process, and, thus the prior art process anticipates the claimed invention.  See also In re Woodruff, 16 USPQ2d 1934 (Fed. Cir. 1990), stating that “a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable.”  
For all the foregoing reasons, claims 3-6 are also rejected as prima facie obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CRAIG D RICCI/Primary Examiner, Art Unit 1611